In re K.F.M.



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-04-125-CV





IN THE INTEREST OF K.F.M., A 

CHILD



------------



FROM THE 235TH DISTRICT COURT OF COOKE COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT



------------

We have considered the “Amended Agreed Motion Filed Pursuant to Settlement Agreement” filed by the Texas Department of Family and Protective Services and agreed to by all parties.  It is the court’s opinion that the motion should be granted.  Therefore, without regard to the merits, we set aside the trial court’s judgment and remand the case to the trial court for rendition of a 





judgment in accordance with the parties’ settlement agreement.  
See Innovative Office Sys., Inc. v. Johnson,
 911 S.W.2d 387, 388 (Tex. 1995); 
see also
 Tex. R. App. P.
 42.1(a)(2), 43.2(d).



JOHN CAYCE

CHIEF JUSTICE



PANEL A:	CAYCE, C.J.; LIVINGSTON and MCCOY, JJ.



DELIVERED: February 24, 2005

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.